Citation Nr: 0844927	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 90 percent for 
bilateral hearing loss, to include on an extraschedular 
basis.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a hemorrhoidectomy, to include on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2000.  In a decision dated in December 2004, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in March 2008, the Court reversed, 
in part, the December 2004 Board decision, and remanded the 
appeal for further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 decision, the Court found that the veteran 
had not received adequate notice under 38 U.S.C.A. § 5103(a), 
and that this error was prejudicial, as the VA had not 
established actual knowledge by the veteran, or that he 
received an essentially fair adjudication.  Accordingly, the 
Court reversed the December 2004 Board decision, insofar as 
it found that the Section 5103(a) notice had been sufficient, 
and vacated and remanded the Board's decision on the 
increased rating issues, for adequate notice and further 
consideration, including on an extraschedular basis.  

Subsequent to the vacated December 2004 Board decision, there 
have been precedent Court decisions which impact the 
development and adjudication of increased rating issues such 
as in this appeal.  With respect to notice, the Court has 
defined four minimum notice elements for increased rating 
claims.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, VA must notify the claimant (1) that to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) that if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, such as a specific 
measurement or test result, VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

In addition, concerning extraschedular ratings, the Board 
must address the question of whether to refer the case for an 
extraschedular rating.  See Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008).  In this regard, in a recent 
decision, the Court stated that the standard of marked 
interference with employment required for an extraschedular 
evaluation is less than the standard for a TDIU rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

In that decision, the Court set forth a three-step analysis 
which provides additional guidance in determining whether 
referral for extraschedular consideration is appropriate.  
See Thun, supra.  According to Thun, the initial step is a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Finally, if either disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending, staged ratings 
may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide all notification and 
assistance required under 38 U.S.C.A. 
§ 5103(a) for the issues of increased 
ratings for bilateral hearing loss and 
hemorrhoidectomy residuals.  This should 
include notice of the information 
necessary to substantiate the claims, and 
of the veteran's and VA's respective 
obligations for obtaining specified 
different types of evidence, as well as 
information regarding ratings and 
effective dates.  In addition, the 
specific notice for increased rating 
claims required by Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008), discussed 
above, must be provided.  The notice 
should also include information regarding 
when extraschedular consideration is 
appropriate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), discussed above.  

2.  After appropriately addressing any 
statements, information, or other evidence 
received in response to the notice letter, 
adjudicate the claims for higher ratings for 
bilateral hearing loss and hemorrhoidectomy 
residuals, in light of all evidence of 
record, to include whether the claims should 
be referred for extraschedular 
consideration.  Also, consider whether a 
different rating is warranted for any 
identifiable time period.  If the decision 
is less than a full grant of the benefit 
sought, furnish the veteran and his 
representative with a supplemental statement 
of the case, and provide an opportunity for 
response, before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or  



other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


